Citation Nr: 1444101	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle condition. 
	
2.  Entitlement to service connection for a right knee condition, to include as secondary to a left ankle condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1954 to May 1954. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned in August 2014.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for a bilateral foot condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left ankle fracture clearly and unmistakably pre-existed service and was not aggravated by service.  

2.  The Veteran does not have a left ankle condition that is related to service. 
	
3.  The preponderance of the evidence is against a finding that the Veteran's right knee condition is related to service or is proximately due or aggravated by a service connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013). 
	
2.  The criteria for service connection for a right knee condition, to include as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in May and July 2010 letters.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and private treatment records.  The RO requested records from the Social Security Administration (SSA).  However in an August 2012 response, the SSA indicated that the Veteran's SSA records have been destroyed.  Thus, the Board finds that further attempts to obtain SSA records would be futile. 

The Veteran was afforded a VA examination in November 2010.  The Board finds that examination is adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Similarly, in Wagner, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness. The Federal Circuit held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

III. Left Ankle Condition

The Veteran seeks service connection for a left ankle condition.  The Veteran's April 1954 enlistment examination reveals a history of an old fracture to the left ankle.  However, a clinical evaluation of the lower extremities was normal and the examiner observed no weakness or loss of motion of the left ankle.  A May 1954 "Report of Board of Medical Survey" noted that the Veteran sustained a left ankle fracture prior to service, but had no complaints of pain four months prior to enlistment.  The report also revealed current complaints of pain and stiffness of the left ankle.  The Veteran attributed his pain to performing basic training exercises.  He reported swelling on one occasion and pain in the morning.  The Veteran also stated that the ankle becomes less painful as exercised during the day, but any strain placed upon the ankle results in incapacitating pain.  On examination, the Veteran presented with swelling of the left ankle, crepitus, and limitation of motion.  Pain was noted on internal and external rotatory motion and marked tenderness was noted to deep palpation 

The impression was traumatic arthritis of the left ankle, secondary to the old healed fractures of the medial malleolus and posterior lip of the tibia.  The Board concluded that the Veteran does not meet the minimum standard for enlistment and is unfit for further naval service by reason of physical disability.  The Board also concluded that the Veteran's physical disability was neither incurred in, or aggravated by a period of active military service.  The Veteran was subsequently discharged by reason of physical disability.  

The Veteran was seen by a private physician from January 1977 to August 1977, where he complained of ankle pain.  A January 1977 examination reveals mild thickness of the ankles. 

Post service treatment records from May 1983 also show complaints of left ankle swelling.  The Veteran's left ankle was biopsied and he was diagnosed with Reiter's Syndrome.  A June 1983 private treatment record further reveals that the Veteran was hospitalized in May 1983 for left ankle changes typical of Reiter's Syndrome.

The Veteran submitted a May 2010 buddy statement from J.L and J.K., who indicated that the Veteran's disabilities prevent him from performing simple daily tasks.  A September 2010 statement from D.A. indicates that the Veteran injured his ankle in service and has been "cripple ever since." 

The Veteran was afforded a VA examination in November 2010, where the Veteran complained of left ankle pain and swelling.  The Veteran reported injuring his left ankle after jumping off the top bunk while in basic training.  The VA examiner noted that the Veteran's service treatment records do document this injury.  Rather the service treatment records reveal that the Veteran was seen in May 1954 for left ankle swelling and pain.  After reviewing the record and examining the Veteran, the VA examiner diagnosed arthritis of the left ankle secondary to Reiter's Syndrome and bimalleolar fracture prior to service.  The VA examiner also concluded that the Veteran's left ankle condition, which pre-existed service, was not permanently aggravated by his military service.  The examiner reasoned that the increase in activity related to basic training aggravated the Veteran's old left ankle injury, but not permanently.  He stated that it is very likely the Veteran's left ankle symptoms returned to its baseline after his limited basic training.  Furthermore, the Veteran's present disability started with his diagnosis of Reiter's Syndrome.  Thus, the VA examiner concluded that the Veteran's present disability is due to Reiter's Syndrome, which is unrelated to his military service.  

The Board finds that service connection is not warranted on a direct basis.  The Board finds that that competent, persuasive evidence clearly and unmistakably establishes that the Veteran's left ankle disability pre-existed service.  Such a conclusion is supported by the statements made by the Veteran during service, by the medical opinion rendered by the Medical Board during service, and by the recent VA medical opinion.  In addition, given the lack of any probative medical evidence to the contrary, the Board finds that the evidence on this point is clear and unmistakable.  Thus, the first prong of the standard for rebutting the presumption of soundness has been met.

As for the second prong, in this case, the Board finds that the record also includes clear and unmistakable evidence that the disability was not aggravated by service.  Both the Service Medical Board and the recent VA examiner concur that there was no aggravation during service.  

Although the Veteran was treated for a left ankle disorder in service, there is no competent evidence linking the Veteran's current condition to his in-service complaints.  Post-service treatment records attribute the Veteran's left ankle pain and swelling to his Reiter's syndrome.  Specifically, a June 1983 private treatment record reveals that the Veteran was hospitalized in May 1983 for left ankle changes typical of Reiter's Syndrome.  Furthermore, the November 2010 VA examiner concluded that the Veteran's left ankle condition was not permanently aggravated by his military service.  The examiner reasoned that the increase in activity related to basic training aggravated the Veteran's old left ankle injury, but not permanently.  He stated that it is very likely the Veteran's left ankle symptoms returned to its baseline after his limited basic training.  Moreover, the Veteran's present disability is due to his Reiter's Syndrome, which is unrelated to his military service.  

The only other evidence which purports to link the Veteran's current left ankle condition to his military service consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current condition manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's left ankle condition manifested in service, or that the Veteran had left ankle problems during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's left ankle condition and his active duty, service connection is not warranted.  As the evidence is uniformly against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for a left ankle condition is denied.  See 38 U.S.C.A §5107.

IV. Right Knee Condition 

The Veteran also seeks service connection for a right knee condition, to include as secondary to his left ankle disability.  Although the Veteran seeks service connection on a secondary basis, the Board will also consider whether the Veteran is entitled to service connection under a direct basis.

The Veteran's service treatment records do no reveal any complaints, diagnosis, or treatment for a right knee condition.  A clinical evaluation conducted on April 1954 shows no abnormities in the lower extremities.  May 1983 private treatment records show tenderness in the knees.  April 2009 records reveal a diagnosis of osteoarthritis in the right knee. 

The Veteran was afforded a VA examination in November 2010, where he complained of right knee pain, swelling, and stiffness since 2005.  The Veteran reported that his left ankle condition has caused increased weight on his knee.  After physical examination, the VA examiner diagnosed degenerative arthritis of the right knee.  The examiner also concluded that it is at least as likely as not that the Veteran's right knee condition is the result of his left ankle condition.  In providing this opinion, the examiner noted that that Veteran's right knee condition is due to excessive weight bearing.  Specifically, the Veteran's left ankle disability prevents him from appropriate weight bearing on his left side, therefore, requiring him to transferring additional stress in his lower extremity, which, in turn increases the likelihood of arthritis forming in his right knee. 

Initially, the Board notes that service connection is not warranted on a secondary basis.  The Veteran's left ankle disability is not service connected.  Thus, there is no service-connected disability to form the basis for secondary service connection for  a right knee condition.  Accordingly, service connection for right knee condition is not warranted on a secondary basis.

Furthermore, the Board also finds that direct service connection is not warranted.  His service treatment records are silent for any complaints, treatment, or a diagnosis of a right knee condition.  Clinical evaluations in service also do not reveal any abnormalities in the Veteran's lower extremities or musculoskeletal system.  Furthermore, the Veteran's post-service treatment records do not attribute a right knee condition to any in-service, injury or event.  The November 2010 VA examiner opined that it is at least as likely as not that the Veteran's right knee condition is the result of his left ankle condition.  The examiner stated that the Veteran's left ankle disability prevents him from appropriate weight bearing on his left side, therefore, requiring him to transferring additional stress in his lower extremity, which, in turn increases the likelihood of arthritis forming in his right knee.  

The Board is sympathetic to the Veteran's assertions that his right knee condition should be service connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

The Board also finds that service connection is not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current condition manifested within one year of service separation.  38 C.F.R. § 3.307.  The record shows that the Veteran's symptoms began many years after service.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's right knee condition manifested in service, or that the Veteran had right knee pain during service or a continuity of symptoms after service. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, service connection for a right knee condition must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a left ankle condition is denied. 
	
Entitlement to service connection for a right knee condition, to include as secondary to a left ankle condition is denied. 



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


